Citation Nr: 1636566	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable disability rating prior to April 29, 2014, a disability rating in excess of 30 percent from April 29, 2014 to June 16, 2015, and a disability rating in excess of 50 percent as of June 17, 2015 for service-connected headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The Board remanded this issue in March 2014, September 2014, and September 2015 to the RO for further development.  Thereafter, the RO continued the denial of the claim as reflected in the December 2015 supplemental statement of the case (SSOC) and returned the claim to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record reflects that prior to April 29, 2014 the Veteran's service-connected headaches were characterized by frequent prostrating attacks, but were not productive of severe economic inadaptability.

2.  The evidence of record shows that as of April 29, 2014 the Veteran's service-connected headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating for service-connected headaches prior to April 29, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

2.  The criteria for an initial 50 percent disability rating for service-connected headaches from April 29, 2014 to June 16, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

3.  The criteria for an initial disability rating in excess of 50 percent disability as of June 17, 2015 for service-connected headaches have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran is appealing the initial disability rating assigned for headaches.  The December 2010 rating decision granted the Veteran's service connection claim for headaches and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the December 2010 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The October 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating headaches.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disability on appeal.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's private treatment records, Social Security Disability records, VA treatment records, VA examination reports dated in October 2010, April 2014, and June 2015, lay statements from the Veteran, and a transcript of the March 2012 Board hearing.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran with respect to his headaches.  The examiners documented the Veteran's symptoms and the effect those symptoms have on his daily life, including ability to work.  Accordingly, the VA examinations are adequate for rating purposes.  

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Specifically, the Veteran's representative elicited from the Veteran relevant lay testimony in support of a higher disability rating for his service-connected headaches under the criteria listed in Diagnostic Code 8100.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran's headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

During the pendency of this appeal, the RO increased the disability rating assigned for the Veteran's headaches from noncompensable to 30 percent, effective April 24, 2014, and to 50 percent, effective June 17, 2015.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are not appropriate and that the Veteran is entitled to an initial 30 percent disability rating prior to April 29, 2014 and a 50 percent disability rating as of April 29, 2014.    

The Veteran was provided with a VA examination in October 2010.  The examiner noted that the headaches are described as tension headaches by the Veteran.  He sometimes awakens with headaches then it resolves after approximately 45 minutes.  His headaches occur more times than not upon awakening in the morning and improve as the day goes on.  The Veteran described that the headaches usually occur on the left side of his head above the ear and sometimes on the right side.  His symptoms are aggravated by opening his mouth too wide, biting on hard foods, and prolonged chewing.  The Veteran's headaches flare with overuse of the jaw.  The examiner determined that the Veteran did not have migraine headaches and they are not prostrating in nature and do not limit ordinary activities.  

An April 2014 VA examination shows that the Veteran reported pressure pain that starts from behind his eyes and radiates to his jaw and neck.  The pain is constant and rated 6 out of 10 and it flares to 10 out of 10 when eating and waking up, lasting approximately 45 minutes.  Since retiring from the post office in September 2012, when he gets headache flares he goes into a dark, quiet room for 2 hours; however, if he needs to do things, he is able to do them despite the headache.  When he was employed with the United States Postal Service, despite the headaches, he would stay at work, but he would take more breaks.  The examiner documented that the Veteran experienced sensitivity to light and sensitivity to sound.  His headache pain was constant.  The examiner determined that the Veteran had characteristic prostrating attacks of headache pain that occur once every month and that he had very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  

The Veteran was provided with a third VA examination in June 2015.  He reported to the examiner that he experienced constant headaches behind his eyes that he rates 7 out of 10 in severity.  He treats his headaches by lying down in a dark, quiet room for 12 hours per day.  He does not take any prescriptions or over the counter medication for his headaches, but he does take pain medication for other disabilities.  Associated symptoms include light and noise sensitivity and nausea.  He took an early retirement due to his medical issues.  Retiring helped his headaches, because he could lie down and rest, instead of having to work.  The examiner determined that the Veteran had characteristic prostrating attacks of headache pain that occur on average once every month.  The examiner also concluded that the Veteran had very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The examiner determined that the Veteran's headache condition impacted the Veteran's ability to work.  

The Veteran testified at the March 2012 Board hearing that he has headaches constantly, every day.  See Hearing Transcript at 2.  The Veteran stated that he worked for the United States Postal Service since 1984.  He was a forklift driver from 2009 to 2011, but he relinquished that job and took a demotion with lower pay in November 2011 for safety reasons as result of his inability to concentrate due to his headaches.  His new position was cutting and strapping large bundles of material that come in and the Veteran testified that it was a much safer and easier to manage position.  The Veteran testified that with the new position, he was able take frequent breaks due to his headaches.  The Veteran stated that on an average day he gets overwhelming headaches that require him to discontinue work for a short time and to go into the break room by himself for a drink and to cover his eyes.  See Hearing Transcript at 6 and 7.  He noted that once every two or three hours he has to take some time from work and go into the break room as a result of his headaches.  See Hearing Transcript at 12.  The Veteran also stated that he was considered taking early retirement if it is offered due to his headaches.  He testified that on his days off he would stay in his room and lie down.  His wife takes care of the chores and cooking.  He also reported that he gets extreme headaches when he is chewing foods.   

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's headaches most closely approximate a 30 percent disability rating prior to April 29, 2014 and 50 percent as of April 29, 2014.  In this regard, the Veteran stated in the September 2011 notice of disagreement that he has experienced severe prostrating headaches since developing temporomandibular disorder  (TMD) in the Army.  Although he experienced headaches throughout the day, the Veteran noted that his headaches would intensify or flare-up on waking and after eating.  The headaches were severe enough to interfere with driving, concentrating, reading, and daily activities.  He took the bus to work instead of driving due to his headaches as he was able to close his eyes and rest while riding the bus.  He also indicated that he took frequent breaks at work as needed without compromising his assignment.  To be able to work, he needed to rest whenever possible.  He also noted that he found it difficult to do chores and other productive things at home and that most of the time that he was off work (two days per week) he was in bed dealing with the headaches.  As noted above, the Veteran provided similar statements in his testimony before the Board in March 2012.  The Board finds that the Veteran is competent to report experiencing headache pain and how that pain affects his work and daily activities.  Furthermore, as his statements have been consistent over time, the Board finds that these statements are credible.  The lay evidence provided by the Veteran in September 2011 and March 2012 regarding the severity of his headache symptoms shows that his headaches result in frequent prostrating attacks as it causes the Veteran to stop his current activities and to go into a quiet room and close his eyes.  The Board notes that the October 2010 VA examiner determined that the Veteran's headaches were not prostrating in nature and did not limit ordinary activities; however, the examiner did not document in detail the symptoms the Veteran experienced during flare-ups after eating to include the severity, frequency, and duration of such headache pain.  

The preponderance of the evidence shows that the Veteran's headaches were not productive of severe economic inadaptability prior to April 29, 2014 as the Veteran was able to maintain full time employment, even with his frequent breaks to rest due to his headaches.  The evidence of record shows that the Veteran last worked full-time in September 2012.  See March 2014 VA Form 21-2940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran asserted in his March 2014 application for TDIU that he retired from the post office in September 2012 due to his service-connected pes planus, major depressive disorder, TMJ disorder, and degenerative joint disease of the back.  The Veteran's Social Security disability records also reveal that the Veteran filed for Social Security disability in August 2014 asserting that he is unable to work due to his headaches (among other disabilities to include his plantar fasciitis, pes planus, and degenerative disc disease of the lumbar spine).  The medical examinations as part of his Social Security Disability claim indicated that his headaches were non-severe and his headaches did not result in direct consequences on the working ability of the Veteran.  Prior to April 29, 2014, there is no indication in the lay or medical evidence of record that the Veteran's headaches, by themselves, were productive of severe economic inadaptability.  The first evidence that the Veteran's headaches resulted in severe economic inadaptability was in the April 29, 2014 VA examination report where the examiner determined that the Veteran had characteristic prostrating attacks of headache pain that occur once every month and that he has very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The Board thus finds that April 29, 2014 should be the effective date for the 50 percent evaluation.

The Veteran is not entitled to a disability rating in excess of 50 percent, as this is the maximum schedular disability rating available for his disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of his disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule for migraine headaches shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's headaches affect his employment; however, the current rating criteria include consideration of whether the disability results in severe economic adaptability.  In addition, the evidence of record does not reveal that his headaches have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321 (b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part and parcel of the claim for an increased rating.  In this case, the Veteran first raised the issue of entitlement to TDIU when he submitted an application for TDIU in March 2014.  The Veteran noted that he was employed with the United States Postal Service from June 1984 until August 2012 and he elected early retirement, because he was unable to continue working due to his service-connected disabilities of bilateral pes planus, depressive disorder, TMJ disorder, and degenerative disc disease of the lumbar spine.  A rating decision dated in August 2015 granted entitlement to TDIU, effective February 11, 2013, based on the combined effect of the Veteran's service-connected disabilities, to include his headaches, on his ability to obtain and maintain employment.  The Veteran had not argued, and the record does not otherwise reflect, that his headaches rendered him unemployable, meaning incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison prior to February 11, 2013.  Accordingly, the Board concludes that a derivative claim for TDIU has not been raised.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).


ORDER

Entitlement to an initial 30 percent disability rating for service-connected headaches prior to April 29, 2014 is granted.

Entitlement to an initial 50 percent disability rating for service-connected headaches from April 29, 2014 to June 16, 2015 is granted.  

Entitlement to an initial disability rating in excess of 50 percent as of June 17, 2015 for service-connected headaches is denied.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


